DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/21 and 9/1/21 were filed.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Cooper et al US Patent Application Publication 2015/0380800.
Copper et al discloses a multi-mode  cavity filter in figure 19, comprising: a plurality of resonators , each resonator  from the plurality of the resonators  comprising a dielectric material  (paragraph [0061]), the plurality of resonator s comprising at least: a first resonator  190  adjacent to a second resonator 1950 ; a third resonator 1970  adjacent to the second resonator ; a fourth resonator  1960 adjacent to the third resonator body; a fifth resonator  200 adjacent to the fourth resonator; a plurality of 
 	 With regards to claim 2, a second layer of electrically conductive material in contact with the fourth resonator 1960 , the second layer of electrically conductive material extending along a second interface between the third resonator 1970 and the 
The coupling apertures are constituted by an absence of metallization, with the remainder of the resonator body being substantially encapsulated in its metallized layer. (Paragraph [0055])
 With regards to claim 5, each resonator of the plurality of resonators are cuboids. (Paragraph [0059]) 
With regards to claim 7, the plurality of resonators are arranged to form a single resonator having multiple resonant modes.
 With regards to claim 8, the first resonator 190 is operable to control an electric field and a magnetic field of a particular one of the multiple resonator modes. (Paragraph [0124])
  With regards to claim 10, the first resonator 190 and the fifth resonator 200 are operatively coupled to contain an electric field and a magnetic field associated with the single resonator. (Paragraph [0124])
 	With regards to claim 13, the plurality of coupling apertures control a degree of coupling to different resonator modes defined by the plurality of resonator bodies.  
  With regards to claim 14, the dielectric material is ceramic. (Paragraph [0061])

Allowable Subject Matter
Claims 3, 4, 6, 9, 11, 12 and 15-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        January 11, 2022

/Stephen E. Jones/Primary Examiner, Art Unit 2843